     Case 1:19-cr-00103-TCB-AJB Document 178 Filed 06/04/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION



UNITED STATES OF AMERICA,


v.                                           CRIMINAL ACTION FILE

NATASHA NATILE FRANCE,                       NO. 1:19-cr-103-TCB-2

          Defendant.



                                   ORDER

      This case comes before the Court on Magistrate Judge Alan J.

Baverman’s report and recommendation (the “R&R”) [170], which

recommends denying Defendant Natasha France’s motions [121, 152,

153] to suppress the fruits of the search of five postal packages.1 France

has filed objections.




      1 Motion [121] concerns both the search of five postal packages and the search
of France’s cell phone; this order addresses only the former.
     Case 1:19-cr-00103-TCB-AJB Document 178 Filed 06/04/20 Page 2 of 6




      A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).2



      2 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         2
     Case 1:19-cr-00103-TCB-AJB Document 178 Filed 06/04/20 Page 3 of 6




     After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

     This order incorporates by reference the factual background

included in the R&R. The R&R concludes that the warrantless search of

certain parcels that France sent from Georgia to the Virgin Islands does

not offend the Fourth Amendment. The R&R further determines that

even if the search did violate the Fourth Amendment, suppression is not

required under the good-faith exception to the exclusionary rule.

     In her objections, France asserts that the R&R misread the

appendix to C.F.R. Part 145. She argues that the appendix provides

that best practice is to x-ray parcels to help determine whether there is

contraband inside prior to opening them. Therefore, she objects to the

R&R’s finding that the good-faith exception should apply because the




                                     3
     Case 1:19-cr-00103-TCB-AJB Document 178 Filed 06/04/20 Page 4 of 6




officer failed to follow best practice when he first opened and then x-

rayed one of the parcels.

      The R&R concludes that the appendix does not apply because it

instructs officers to decide whether there is reasonable cause to suspect

that merchandise or contraband is contained in sealed letter class mail.

In this case, the parcels were priority mail parcels over the thirteen-

ounce first-class mail limitation.

      The classification is important because under 19 C.F.R. § 145.3(a),

customs officers may open and examine sealed letter class mail only if

they have “reasonable cause to suspect the presence of merchandise or

contraband.” So the Court turns to the question of how to classify the

parcel, which affects whether customs officers were required to have

reasonable cause to search the parcel.3

      The R&R concludes that the parcel was subject to customary

inspection because it did not fall into an exception outlined in 19 C.F.R.

§ 145.2(b), which states, “all mail arriving from outside the U.S. Virgin



      3Though the motion to suppress addresses five parcels, France’s objections
seemingly focus only on the one parcel that was x-rayed and then searched.

                                        4
     Case 1:19-cr-00103-TCB-AJB Document 178 Filed 06/04/20 Page 5 of 6




Islands which is to be delivered within the U.S. Virgin Islands, is

subject to Customs examination, except . . . letter class mail.”

      To make that conclusion, the R&R relies on United States v.

Baxter, 951 F.3d 128, 136 n.18 (3d Cir. 2020), in which the court

classified mail as priority mail rather than sealed letter class mail due

to its weight. The categorization meant the mail was not subject to

heightened requirements prior to customs inspection.

      In France’s objections, she argues that priority mail is considered

sealed mail and therefore subject to heightened protections. To support

her assertion, she cites 39 C.F.R. § 233.3(c)(3) which reads, “Sealed mail

includes . . . Priority Mail . . . .”

      The Court finds that 19 C.F.R. §145.1, not 39 C.F.R. § 233.3(c)(3),

is controlling. The words defined in § 145.1 would be rendered moot if

the Court used definitions found elsewhere in the Code of Federal

Regulations, rather than the definitions found in the section pertaining

to mail subject to customs examination.

       “Sealed letter class mail” means “letter class mail sealed against

postal inspection by the sender. Id. § 145.1(c). “Letter class mail” means

                                        5
     Case 1:19-cr-00103-TCB-AJB Document 178 Filed 06/04/20 Page 6 of 6




“any mail article, including packages, post cards, and aerogrammes

mails at the letter rate or equivalent class or category of postage.” Id.

§ 145.1(b).

     In this case, it is undisputed that the parcels were not mailed at

the letter rate. The R&R properly determined that the Appendix to Part

145 does not apply to the parcels at issue because they were not mailed

at the letter rate and therefore did not qualify as sealed letter class

mail. France’s objections will be overruled.

     Having conducted a complete and careful review of the R&R,

including a de novo review of those portions of the R&R to which France

objects, the Court overrules the objections [177] and adopts as its order

the R&R [170]. France’s motion [121] is denied in part as to the

packages, and motions [152, 153] to suppress are denied in their

entirety.

     IT IS SO ORDERED this 4th day of June, 2020.



                                   ____________________________________
                                   Timothy C. Batten, Sr.
                                   United States District Judge

                                     6
